788 N.W.2d 664 (2010)
Laurence G. WOLF, d/b/a Laurence Wolf Properties, Plaintiff-Appellant,
v.
CITY OF DETROIT, Defendant-Appellee.
Docket No. 140679. COA No. 279853.
Supreme Court of Michigan.
September 29, 2010.


*665 Order
On order of the Court, the application for leave to appeal the January 21, 2010 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether the Court of Appeals erred when it held that the challenged solid waste inspection fee is a valid user fee, rather than a tax that violates the Headlee Amendment, Const. 1963, art. 9, § 31. Specifically, the parties shall address: (1) whether the challenged solid waste inspection fee serves a regulatory, rather than a revenue-raising, purpose; (2) whether the fee is proportionate to the necessary costs of the inspection service; and (3) whether the fee is voluntary. See Bolt v. City of Lansing, 459 Mich. 152, 587 N.W.2d 264 (1998). The parties shall also address whether the Court of Appeals erred in its assessment of the significance of the defendant's replacement of a tax with the solid waste inspection fee, the defendant's inclusion of the fee on property tax bills, and the defendant's authorization of the placement of a lien on an owner's property for nonpayment of the fee, see id. at 168-169, 587 N.W.2d 264, and whether the Court of Appeals abused its discretion when it denied the plaintiffs motion for sanctions.
The Michigan Municipal League is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.